Citation Nr: 0511369	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  96-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to increased evaluation for pes planus, right 
foot, with status post correction of hallux valgus and 
reconstruction with fusion of hammertoes, and degenerative 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to increased evaluation for pes planus, left 
foot, with status post correction of hallux valgus and 
reconstruction with fusion of hammertoes, and degenerative 
arthritis, currently evaluated as 30 percent disabling.  

3.  Entitlement to service connection for a low back disorder 
as secondary to the service connected pes planus and 
hammertoes.

4.  Entitlement to service connection for a bilateral knee 
disability as secondary to the service connected pes planus 
and hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and April 1998 decisions by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in New York, New York.  

In October 2003, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  Service connection is in effect for pes planus with 
status post correction of hallux valgus and reconstruction 
with fusion of hammertoes, and degenerative arthritis, 
bilateral, each evaluated as 30 percent disabling, and 
laceration below the eye, rated as non-compensable.

2.  Post operative residuals, pes planus of the right foot, 
are productive of severe disability without current medical 
evidence of loss if use of the right foot.   

3.  Post operative residuals, pes planus of the left foot, 
are productive of severe disability without current medical 
evidence of loss of use of the left foot.  

4.  The low back disorder is not causally related to his 
service-connected post operative residuals, pes planus of 
both feet.

5.  The bilateral knee disorder is not causally related to 
his service-connected post operative residuals, pes planus of 
both feet.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for pes 
planus, right foot, with status post correction of hallux 
valgus and reconstruction with fusion of hammertoes, and 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 (2004).

2.  The criteria for a rating in excess of 30 percent for pes 
planus, left foot, with status post correction of hallux 
valgus and reconstruction with fusion of hammertoes, and 
degenerative arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5284 (2004).

3.  The low back disorder is not proximately due to or the 
result of a service-connected disease or injury.  C.F.R. 
§ 3.310 (2004).

4.  The bilateral knee disorder is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; April 1996 and May 1997 
statements of the case; supplemental statements of the case 
in April 1998, August 1998, July 2000, and September 2004; 
and a VCAA letter was sent in February 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The February 2004 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  

The Board notes that the February 2004 letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records, including the October 1969 
enlistment examination, are negative for any foot, knee, or 
back condition.

In July 1972, the RO granted the veteran service connection 
at a 10 percent evaluation for bilateral pes planus was 
plantar corns and hammertoes of the second, third, and fourth 
toes.  This decision was based on an April 1972 VA 
examination that showed hammertoes of the second, third, and 
fourth toes on both feet, with corns.  

In September 1974, the RO increased the veteran's evaluation 
for bilateral pes planus and hammertoes to 30 percent 
disabling.  This decision was based on private medical 
reports and an August 1974 VA examination that showed second-
degree pes planus of both feet and some dysfunction on the 
weight bearing line.  There was bulging of the talus and 
navicular of the right foot. 

In November 1974, the RO granted the veteran a temporary 
rating of 100 percent based on surgery he underwent for his 
foot condition.  The pre-hospitalization evaluation of 30 
percent was restored from November 1, 1974.

In November 1975, the RO granted the veteran a temporary 
rating of 100 percent based on surgery he underwent for his 
foot condition.  The pre-hospitalization evaluation of 30 
percent was restored from November 1, 1975.

A VA examination was conducted in September 1981.  At that 
time the veteran reported that he worked for a State 
Department of Labor as a veterans employment aide.  He 
complained of pain and swelling of his feet.  The examination 
showed he walked with a limp.  He was unable to get up on his 
toes or heels, or squat.  The right internal malleolus was 
prominent.  There was extreme splaying of both feet.  There 
was no hallux valgus, and no hammertoes.  There were tender 
callouses on the balls of the feet.  There were mild 
degenerative changes in the first MP joint.  

In October 1981, the RO granted the veteran a 50 percent 
rating for bilateral pes planus and hammertoes, 
postoperative.  

VA examinations of the feet were conducted in August 1983 and 
January 1986.  The January 1986 report indicates that the 
veteran did not walk with a limp.

A February 1987 private treatment report indicates that the 
veteran complained of bilateral medial knee pain and popping.  
He reported that he thought that the knee pain was related to 
his service connected bilateral foot condition.  On 
examination, there was just about straight positioning of the 
knees with very deep clicks emanating from the medial 
compartments of both knees.  The click was more pronounced on 
the right than the left.  The left knee had 2+ effusion while 
the right knee had none.  No ligamentous instability was 
identified.  His feet showed intact dorsalis pedis pulses.  
There was evidence of bilateral surgery for correction of 
hallux valgus.  There was rigidity of the IP joint of the 
toe, evidence of PIP fusions of all toes, and a proximal 
phalangectomy of the small toe, bilaterally.  X-rays 
demonstrated slight narrowing of the medial joint space, more 
pronounced on the left than the right.  In the physician's 
opinion, the veteran had early degenerative arthritis of the 
knees, and may have had early degenerative meniscal tears as 
well.  The physician noted that it was hard to relate his 
current complaints of knee pain to previous difficulties with 
his feet.  

A November 1995 private medical report from Dr. O. indicates 
that the veteran complained of right knee pain.  On 
examination, there was 1+ effusion in the right knee.  There 
was tenderness to palpation along both the medial and 
posterolateral joint lines.  Right knee range of motion was 
limited by 10 degrees.  His ligamentous stability was intact.  
There was an equivocal McMurray's test.  X-rays revealed some 
mild degenerative change involving the medial compartment.  
Dr. O's assessment was that the veteran had mild arthritis 
with possibly a degenerative meniscal tear.  The veteran was 
treated with a Depo-Medrol injection.

A December 1995 private medical report from Dr. O. indicates 
that the veteran had done remarkably well since having the 
Depo-Medrol injection.  The swelling had gone down markedly, 
and there was no recurrent popping or snapping.  The pain was 
mild and occasional.  The veteran complained of pain in both 
feet with decreased circulation.  

A VA examination was conducted in February 1996.  At that 
time the veteran complained of bilateral foot pain, bilateral 
knee pain, and difficulty walking.  On examination, the 
veteran could stand and squat.  He had some difficulty in 
pronation and supination, and difficulty rising on the toes.  
He had no difficulty rising on the heels.  There was a 
deformity of the toes of the second, third, fourth, and fifth 
toes on both feet.  There was a surgical scar on the left 
metatarsophalangeal joint of the third, fourth, and fifth 
joints.  There were varicose veins on the lower leg and 
arterial pulsation of dorsalis pedis and posterior tibial 
were diminished on both legs and feet.  Range of motion of 
the second, third, fourth, and fifth toes was restricted.  
There was tenderness on movement of the toes of both feet.  
There was plantar callosity on both feet.  

Dorsiflexion of the foot was 40 degrees, plantar flexion was 
limited to 10 degrees.  The veteran could move both feet 
outwardly and inwardly.  There was a deformity of the toes.  
He walked without difficulty.  X-ray of the ankles showed 
that the ankle mortise was well preserved.  There was no 
fracture or dislocation.  There was a minute calcaneal spur 
noted on the right side.  There was no evidence of joint 
effusion.  The impression was minute calcaneal spur on the 
right.  X-rays of the feet showed status-post surgical 
resection of the proximal phalanges of the fifth toes 
bilaterally.  There was medial displacement of the distal and 
middle phalanges of the fifth toe bilaterally.  There was no 
acute fracture or dislocation.  There was slight hallux 
valgus deformity on the left.  There was calcification noted 
in the insertion of the Achilles tendon bilaterally.  The 
impression was post-surgical changes noted in both fifth toes 
bilaterally, and mild hallux valgus deformity on the left.  
The diagnosis was bilateral plantar callosity, status post 
surgery of both feet, restricted range of motion of the toes 
of the feet bilaterally, degenerative joint disease of the 
ankle and both feet, degenerative joint disease of the right 
knee, venous insufficiency of the right and left foot, and 
diminished arterial pulsation of the posterior tibial and 
dorsalis pedis on both feet. 

A May 1996 private treatment report by Dr. O. indicates that 
the veteran had bilateral knee pain, right worse than left.  
He had a Depo-Medrol injection into his right knee, which 
helped somewhat.  He had recurrent swelling and some popping 
and catching.  He denied any repeat injury.  He localized the 
pain to the lateral aspect.  

A February 1997 VA private medical certificate and history 
indicates that the veteran had a history of bilateral hallux 
valgus.  He complained of foot, ankle, knee, hip, and lower 
back pain.  It was noted that the veteran was ambulant with 
antalgia, and could ascend and descend stairs with problems.  
The diagnosis was degenerative joint disease, with possible 
degenerative meniscus.  

A VA examination was conducted in June 1997.  At that time 
the veteran complained of low back pain for several years, 
which increased when he rose from a recumbent or sitting 
position.  He complained of pain after sitting, standing, or 
walking for any period of time.  He stated that his pain 
radiated to the posterior thighs bilaterally.  He had no 
paresthesias in the area.  On examination, loss of the lumbar 
lordotic curve was demonstrated.  There was tenderness to the 
paravertebral muscles in the lumbosacral region.  There was 
limitation of motion in the lumbar spine.  Forward flexion 
was 0 to 70 degrees, normal being to 95 degrees.  Backward 
extension was 0 to 20 degrees, normal being to 35 degrees.  
Right lateral flexion was 0 to 25 degrees, left lateral 
flexion was 0 to 20 degrees, normal being to 40 degrees.  
Straight leg raising was to 80 degrees bilaterally, before 
there was pain.  There was no Lasegue sign bilaterally.  
Neurologically, the prepatellar tendon and Achilles tendon 
reflexes were 2+ and equal bilaterally.  There was no sensory 
loss in the lower extremities to pinprick or light touch.  
The diagnosis was degenerative disk disease of the lumbar 
spine.  In the examiner's opinion, the spinal condition was 
not caused by the bilateral pes planus.  The examiner stated 
that the spinal condition and the pes planus were separate 
entities, and it would be very difficult to establish 
causation of his back condition due to the pes planus.  

A June 1997 VA X-ray of the lumbosacral spine showed 
narrowing of the L4-5 disc space along with a vacuum disc 
phenomenon at that level consistent with degenerative disc 
disease.  Degenerative spurring was noted at the same level.  
The bones were otherwise unremarkable.  The impression was 
degenerative disc disease, L4-5.

A VA examination was conducted in June 1997.  At that time 
the veteran complained of pain in his feet that had increased 
over time.  He denied wearing orthotics.  Examination of the 
feet revealed bilateral pes planus and fusion of the 
metatarsophalangeal joints of all ten toes, with all ten toes 
immobile.  There was some degree of hallux valgus 
bilaterally, the right greater than the left.  Pulses in both 
feet were present and strong.  The diagnosis was bilateral 
pes planus, status post bilateral hallux valgus and hammer 
toes surgically repaired with poor result, traumatic 
arthritis of metatarsophalangeal joints of all toes, both 
feet. 

A February 1998 VA examination of the joints indicates that 
the veteran's claims file was reviewed.  The veteran 
complained of low back pain, since about 1993; and constant 
pain in both ankles and knees, since about 1993.  On 
examination, the veteran walked with a slight limp on the 
left.  Both knees were stable.  The right knee was slightly 
swollen as compared to the left.  There was no deformity of 
either knee.  The right knee had snapping inside.  The left 
knee was negative in that regard.  

Full extension to full flexion of the left knee was 122 
degrees, on the right knee it was 125 degrees.  Passively, 
there was full extension to full flexion of both knees to 132 
degrees.  On both active and passive motion, dorsiflexion of 
the right ankle was 42 degrees, and plantar flexion was to 36 
degrees.  Dorsiflexion on the left ankle was 41 degrees, and 
plantar flexion on the left was to 33 degrees.  The veteran 
was tender on palpation of the paravertebral muscles in the 
lumbar region.  He had some discomfort on range of motion 
exercises, especially on forward flexion.  Straight leg 
raising was negative bilaterally.  Ankle jerks and knee jerks 
were 1+ bilaterally.  

X-ray of the knees showed marginal osteophyte formation noted 
about the patellofemoral and femorotibial joint spaces.  
There were prominent quadriceps and patellar tendon entheseis 
seen by the left patella, not as prominent on the right.  
Segmentation of the left tibial apophysis with adjacent soft 
tissue calcifications were noted, a finding that may have 
been due to a healed prior Osgood-Schlatter's disease.  No 
acute fractures were identified.  Normal bone mineralization 
was seen.  Alignment was anatomic.  The impression was mild 
to moderate degenerative changes of osteoarthritis 
bilaterally.  Findings in the left knee that may have been 
related to old healed Osgood-Schlatter's disease.

Right lateral flexion of the spine was to 29 degrees, left 
lateral flexion was to 32 degrees, extension was to 24 
degrees, flexion was to 128 degrees, rotation to the right 
was to 32 degrees, and rotation to the left was to 36 
degrees.   X-ray of the spine showed severe degenerative disc 
narrowing of the L4-5 interspace with vacuum disc phenomena, 
oppositional sclerosis, and prominent marginal osteophyte 
formation.  The degree of degenerative change was stable in 
appearance.  Mild narrowing of L5-S1 was noted, unchanged.  
The remaining disc interspaces were intact.  There was 
otherwise anatomic alignment throughout the lumbosacral 
spine.  The vertebral body heights were maintained with 
normal bone mineralization seen.  The visualized portions of 
pedicles, transverse and posterior spinous processes were 
normal in appearance.  There was moderate degenerative change 
of osteoarthritis involving the inferior left S1 joint space, 
and the inferior right S1 joint space was obscured by 
overlying artifact.  The impression was severe degenerative 
disc change at the L4-5 interspace, stable as compared to the 
prior study.  Degenerative change of osteoarthritis at the 
left S1 joint space, also stable.

The diagnosis was pes planus, by history; status post surgery 
of the right and left feet, with surgical correction of 
hammertoes and valgus deformity and reconstruction with 
fusion of the toes; degenerative disk disease of the lumbar 
spine; and rule out degenerative arthritis of the knees and 
ankles.

A March 1998 VA medical opinion report by a VA staff 
physician indicates that the veteran's claims file was 
reviewed in detail.  The examiner noted that the veteran was 
applying for secondary service connection for pain in the 
knees and back.  Relative to those joints, the record 
indicated a normal lumbosacral spine in 1979, some 
degeneration of the L4-L5 disk in 1987 and 1997, mild 
degenerative of the medial disk joint compartment of the 
right knee in 1995, and finally normal mortise of the right 
ankle joint in 1996 with a minute spur of the calcanus.  The 
examiner noted that in an examination by a private doctor in 
1986 and in a VA examination in [February] 1996, no 
abnormalities in gait were noted.  In the examiner's opinion, 
there appeared to be no relationship between the discomfort 
in the ankle, knee, hip, and lumbar spine and the service-
connected foot condition.  The examiner noted that the foot 
did not appear to be influencing the back, hip, knee, or 
ankle.  Neither did it appear that the complaints and 
findings relative to the back, hip, knee, and ankle had any 
influence on the veteran's service-connected foot condition.  

A May 1998 private medical report by Dr. O. indicates that 
the veteran continued to have pain in his knee, but 
complained mainly of pain in his feet.  He reported chronic 
pain in his feet and subsequent alteration of his gait.  He 
related the knee and his current back problems to the chronic 
alteration in his gait due to foot surgery.  An MRI of the 
knee revealed an oblique tear involving the posterior horn of 
the medial meniscus, which certainly correlated with the 
location of his pain, which he localized to the back of his 
knee.  There were some mild degenerative changes.  The 
diagnosis was degenerative medial meniscal tear.  The doctor 
indicated that he and the veteran discussed the possibility 
that the meniscal tear was related to the chronic alteration 
in his gait.  The examiner indicated that he told the veteran 
it was possible that there was an association between the 
two, more likely the tear represented a degenerative 
phenomenon frequently seen in patients in his age group.  The 
examiner indicated that it was impossible to completely 
exclude his gait alteration as a cause of his knee problems.  
The examiner indicated that he stated that there was more 
evidence to suggest that back problems could result from 
chronic alterations in gait.  

A January 1999 private medical report by Dr. O. indicates 
that the veteran complained of low back pain and right knee 
pain.  Following the examination the diagnosis was 
degenerative disc disease at L4/5, which was more likely than 
not related to his gait alteration over the years.

A November 2002 private medical report from Dr. S. indicates 
that the veteran was seen in October 2002 for evaluation of 
foot deformities, and the relationship of the foot 
deformities to the knee and back pain.  The veteran had 
painful feet, legs, and back for several years.  The veteran 
related having foot deformities since his teen years 
aggravated with increased activities.  He stated that as his 
foot deformities increased, knee and back pain gradually 
developed with increased difficulty walking.  In 1973 the 
veteran had bunionectomy and hammertoe surgery on the right 
foot, and in 1974 he had surgery on the left foot.  Surgery 
healed with loss of motion of the great toe joints, and 
difficulty walking.  The veteran tried orthotic therapy 20 
years prior without relief.  He also complained of a burning 
sensation in the toes of both feet.  He had surgery on his 
right knee approximately four years prior, with continued 
pain and swelling in the right knee.  He complained of 
arthritis in his feet, knees, hips, back, and elbows not 
treated with medication.  The examiner noted that after 
evaluation of the foot deformities and lack of motion in both 
feet, it was his impression that such deformities could over 
time lead to knee and back pain.  It was expected that that 
the pain would increase with time.

A March 2003 private medical report indicates that the 
veteran underwent left L4-5, left L5-S1 partial 
hemilaminectomy and partial discectomies.

A March 2004 VA examination report indicates that the 
veteran's claims file was reviewed prior to the examination.  
The examiner noted the veteran's medical history relating to 
his feet, knees, and back in detail.  On examination, the 
veteran stood erect and walked with a slight limp, favoring 
the right.  On rising, he was slow and stiff.  There was 
normal arm swing, and pace was moderate without evidence of 
significant pain.  In the erect position, the line of the 
veteran's calf and ankle made a valgus deviation of 8 degrees 
bilaterally, and there was loss of the long arch and 
prominence of the medial malleoli bilaterally.  There was a 
bilateral hallux valgus deformity of 21 degrees on the right, 
and 22 degrees on the left.  The proximal interphalangeal 
joint of toes 2 and 4 on the right made a 153-degree angle.  
On the left, toe 4 made a 142-degree angle.  The veteran 
could not get up on his toes and was uncomfortable in 
attempting it.  He could walk on his heels, and walked rather 
well tandemly without significant problems in balance.  The 
foot and the leg could be straightened bilaterally without 
evidence of pain.  

On examination of the veteran's ankles, the medial malleoli 
were prominent.  On the right, extension was possible to 13 
degrees, and flexion to 27.  On the left, extension was 
possible to 12 degrees, and flexion to 37 degrees.  The 
forefoot and mid-foot angle was 27 degrees on the right, and 
23 degrees on the left.  Within the indicated range of 
motion, there was no evidence of pain, weakness, fatigue, or 
lack of endurance on repetitive motion.  

On examination of the veteran's knees, there was some 
deformity on the right with slight increase in temperature.  
The circumference at mid-patella was 17 and 3/8 inches on the 
right, and 16 and 3/8 inches on the left.  There was slight 
evidence of fluid on the right.  On flexion and extension on 
the right and on the left, no significant crepitation was 
noted.  Active flexion was possible to 132 degrees, and 
passive as further possible to 138 degrees on the right 
before pain limited further motion.  On the left, active 
flexion was possible to 140 degrees, passive to 147 degrees, 
which was limited mechanically.  Extension on the right and 
left was possible to 0 degrees.  McMurray's and Lachman's 
tests were negative on the right and the left.  The 
collateral ligaments were stable.  There was no evidence of 
weakness, fatigue, or lack of endurance on repetitive motion.  
However, pain caused a mild limitation on the right with 
respect to endurance.  

The veteran's back pain appeared to begin around 1987, though 
it became more prominent in 1993 and in the several years 
prior to his operation in April 2003.  Prior to the April 
2003 operation, the veteran began having a lancinating pain 
into the left thigh, which he described as a sciatica. The 
operation was effective in reducing the pain.  He was left 
with an area of numbness in the distribution of L5.  His back 
would fatigue on standing or sitting, and he had to shift 
position frequently every 15 minutes.  Lifting more than 20 
pounds caused a flare-up in his back, as well as standing or 
walking for more than an hour.  On occasion, he would get the 
sciatic distribution of pain, which was more prominent than 
the persistent dull pain in his back.  Bowling and golfing 
were impossible because of the pain.  He used Darvocet for 
pain management.  He used no cane or brace.  He described no 
bowel, bladder, or sexual dysfunction.  There was never a 
question of neoplasia.  

On examination, the veteran stood erect with a slight 
decrease in the lordotic curve.  There was a 3.5-inch scar in 
the mid-lumbar region, pinkish in color, slightly elevated, 
non-tender.  No paravertebral muscle spasm was noted.  The 
veteran was able to forward flex to 73 degrees before he felt 
pain, and to 77 degrees before pain limited further motion.  
Extension was possible to 32 degrees before pain limited 
further motion.  Lateral flexion to the right was possible to 
32 degrees and 37 degrees to the left, limited by mechanics 
rather than obvious pain.  Repetitive motion was not 
testable.  

Deep tendon reflexes at the knees were +2 on the right and 
left, and +1 on the right and left at the ankles.  There was 
a demonstrable decrease in sensation over the lateral aspect 
of the left lower leg and foot.  Extension and flexion of the 
right leg at the knee joint was limited by pain.  No weakness 
was noted in and of itself, but the veteran's ability to 
sustain the movements against resistance was limited due to 
the pain.  

X-ray sample of the veteran's right foot indicated the 
previous changes of surgery, previously noted spurs, and mild 
arthritis.  X-rays of the right and left knee revealed a 
slight narrowing of the medial compartments, right and left, 
right greater than left, likely due to a partial meniscectomy 
in the year 2000 due to the previously mentioned persistent 
pain.  An MRI of the lumbar spine of February 16, 2004, 
indicated an almost completely collapsed disk at the L4-5 
level with mild to moderate degenerative changes of the 
lumbar spine and slight narrowing of the L5-S1 interspace but 
well maintained interspace at higher levels of the lumbar 
spine.  

The impression was bilateral pes planus; bilateral fusions of 
the middle phalanges of digits 2, 3, and 4; bilateral removal 
of the middle phalanges of digits 5; mild degenerative 
arthritis of the joints of the feet; bilateral degenerative 
joint disease of the knees, specifically the medial menisci, 
status post partial meniscectomy on the right; and 
degenerative joint and disk disease of the lumbar spine, 
specifically prominent at the L4-5 interspace, status post 
laminectomy at that level.  

With regard to whether the veteran's back or knee conditions 
were a consequence of his bilateral foot condition, the 
examiner noted that the consensus of opinions regarding the 
relationship of the veteran's knee condition to his foot 
problem, based on notes from a private practice podiatrist 
and two private practice orthopedists, indicated that no 
strong relationship existed between the veteran's service-
connected foot condition and his bilateral degenerative knee 
condition.  In considering the possibility that the veteran's 
altered gait was responsible for this degenerative process, 
the examiner noted that an abnormal gait was not described as 
late as 1986 and was only described as slight in an 
examination in 1998.

The examiner noted that relative to the veteran's back, a VA 
examiner in June 1997 opined that no relationship existed 
between the veteran's feet and his low back condition.  Dr. 
S, a private doctor of podiatry, indicated that such a 
possibility could exist due to a gait disturbance.  The 
examiner noted that the gait disturbance was relatively late 
in onset with respect to the time of the veteran's surgeries 
on his feet in the mid-1970s, and without significant 
radiological evidence of deterioration of the feet since that 
time that might explain an altered gait.  The examiner stated 
that it seemed as though the veteran's back condition was 
directly due to a primary degenerative process in the lumbar 
spine.  The examiner noted that it could not be determined 
from the record whether the veteran's knee condition was 
responsible for the veteran's altered gait, which may have 
contributed to the discomfort in the lumbar spine but not in 
itself produced the degenerative changes, which appear to 
have developed contemporaneously. 

The examiner concluded that in light of the above discussion 
and the facts on record, as well as the examination and 
radiological findings, it did not seem as likely as not that 
the veteran's lumbar spine condition and bilateral knee 
condition were related to the veteran's service connected 
bilateral foot conditions.

In September 2004, the RO reevaluated the veteran's claim for 
increased evaluation of bilateral pes planus.  Previously, 
the bilateral foot condition was rated as one issue under 
Diagnostic Code 5276 as bilateral pes planus with hammertoes, 
and a 50 percent evaluation was assigned, the highest 
allowable under that code.  In the September decision, the RO 
separated the veteran's claim of bilateral pes planus, and 
evaluated it as the separate issues of right pes planus and 
left pes planus.  As such, the veteran was provided with more 
advantageous ratings of 30 percent for each foot under 
Diagnostic Code 5284.

Analysis

I.  Increased evaluation of pes planus of the right and left 
feet.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 30 percent rating for each foot 
pursuant to the criteria set forth in the Schedule for Rating 
Disabilities under Diagnostic Code 5284.  

Diagnostic Code 5284 provides for the evaluation of other 
foot injuries.  A 30 percent rating contemplates severe 
impairment.  With actual loss of the use of the foot, a 40 
percent rating is applicable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

Loss of use of foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether balance, propulsion, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 31/2 inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved.

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a)(2) (2004).

Diagnostic Code 5276 provides for the evaluation of pes 
planus.  A 30 percent rating for unilateral pes planus or a 
50 percent rating for bilateral pes planus requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
The 50 percent rating is the highest rating warranted under 
this diagnostic code.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Where the schedular evaluations are found to be inadequate, 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1) (2004).

The medical evidence shows that the veteran is experiencing 
significant problems with his feet.  He has reported pain and 
swelling and the recent examinations show impairment in the 
function of the feet and toes.  However, the Board finds that 
the current symptoms and findings are included in the 
veteran's 30 percent rating for each foot, which contemplates 
severe disability.  Additionally the recent VA examination 
did not show loss of use if either foot.  The March 2004 VA 
examination showed that the veteran walked with a limp 
favoring his right leg.  However, the limp was described as 
slight.  Additionally, the examination showed that he could 
walk on his heels, and walked rather well tandemly without 
significant problems in balance.  The foot and the leg could 
be straightened bilaterally without evidence of pain.  As 
such the criteria for a rating in excess of 30 percent for 
each foot have not been met.

Finally, the Board notes that there is no evidence of any 
other factors that would otherwise render impractical the 
application of the regular schedular standards. In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand or refer the claim for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  
Accordingly, the Bo

II.  Entitlement to service connection for a low back 
disorder and a bilateral knee disability as secondary to the 
service connected pes planus and hammertoes.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004). Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party, such as the veteran, is not competent 
to provide probative evidence as to matters requiring 
expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's service medical records are negative for an in-
service diagnosis of, or treatment relative to, a low back 
disorder or a bilateral knee disorder, nor is it contended 
otherwise.  These disorders were manifested many years after 
service. 

The evidence reflects that the veteran has been evaluated by 
private and VA physicians with regard to the relationship 
between the veteran's disabilities involving his knees and 
low back.

A February 1987 private treatment report indicates that the 
veteran had early degenerative arthritis of the knees, and 
may have had early degenerative meniscal tears.  However, the 
physician indicated that it was hard to relate his current 
complaints of knee pain to previous difficulties with his 
feet.  

Dr. O in May 1998 indicated that it was possible that there 
was an association between the disabilities involving the 
knees and his service connected bilateral foot disorders and 
that it was impossible to completely exclude his gait 
alteration as a cause of his knee problems.  In view of the 
language used by Dr. O, the Board finds that this opinion is 
speculative in nature.  Dr O in January 1999 did relate the 
degenerative disc disease of the lumbosacral spine to his 
gait alteration over the years and in November 2002 Dr. S. 
indicated that the bilateral foot lack of motion in both feet 
could over time lead to knee and back pain.  

However, the record does not indicate that either private 
physician reviewed the evidence in the veteran's claims 
folder.  The veteran's claims are based primarily on the gait 
alteration caused by his service connected bilateral foot 
disorders.  .  As such a longitudinal review of the record or 
a lack thereof is an important factor to consider in 
determining the probative value of the evidence.

In this regard, in March 1998 a VA physician, after reviewing 
the veteran's claims file, opined that there appeared to be 
no relationship between the discomfort in the knee and lumbar 
spine and the service-connected foot condition.  The examiner 
noted that a private examination in 1986 and in a VA 
examination in 1996 showed no abnormalities in his gait.

Additionally, in March 2004 a VA physician, who also reviewed 
the claims folder, opined that an abnormal gait was not 
described as late as 1986 and was only described as slight in 
an examination in 1998.  The examiner concluded that the 
veteran's lumbar spine condition and bilateral knee condition 
were not related to the veteran's service connected bilateral 
foot condition, and, as set forth above, the examiner 
provided a detailed explanation on the rationale for the 
opinion.

In view of the above, the Board places more probative value 
on the VA opinions versus the opinions from the private 
physicians.  As such, the Board finds that the disabilities 
involving the low back and knees are not causally related to 
the service connected bilateral foot disorders.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and 
secondary service connection is not warranted.  38 U.S.C.A. § 
5107(b) (West 1991); see Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to increased evaluation for pes planus, right 
foot, with status post correction of hallux valgus and 
reconstruction with fusion of hammertoes, and degenerative 
arthritis, is denied.

Entitlement to increased evaluation for pes planus, left 
foot, with status post correction of hallux valgus and 
reconstruction with fusion of hammertoes, and degenerative 
arthritis, is denied.  

Entitlement to service connection for a low back disorder as 
secondary to the service connected pes planus and hammertoes, 
is denied.

Entitlement to service connection for a bilateral knee 
disability as secondary to the service connected pes planus 
and hammertoes, is denied.




	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


